40 So.3d 882 (2010)
Lorenzo HERRERA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-1247.
District Court of Appeal of Florida, Third District.
July 21, 2010.
Lorenzo Herrera, in proper person.
Bill McCollum, Attorney General, for appellee.
Before GERSTEN, WELLS, and LAGOA, JJ.
PER CURIAM.
Lorenzo Herrera appeals the denial of a Florida Rule of Criminal Procedure 3.800(c) motion to mitigate his sentence. An order denying a 3.800(c) motion is not appealable. Thomas v. State, 19 So.3d 431 (Fla. 3d DCA 2009). Accordingly, we dismiss the appeal.
Appeal dismissed.